Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	During a telephone conversation with Kameron Kelly on 19 January 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 23-36 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-22, drawn to an autonomous agricultural system including a mobile power unit including a frame; and wherein a position of said power supply is shiftable in at least two dimensions with respect to said frame of said mobile power unit.
II.	Claims 23-26, drawn to an autonomous agricultural system including a mobile power unit including one or more drive mechanisms; and a monitoring system for measuring loads on each of the one or more drive mechanisms.
III.	Claims 27-29, drawn to an autonomous agricultural system including a mobile power unit including one or more drive mechanisms; wherein said implement includes one or more drive mechanisms, wherein said implement is releasably secured to said mobile power unit via an articulated coupling, wherein said autonomous agricultural system is steered through the articulated coupling.
IV.	Claims 30-31, drawn to an autonomous agricultural system including a mobile power unit including one or more drive mechanisms; and a track removal component configured to follow behind said mobile power unit to modify ground soil to remove tracks formed in the ground soil by said drive elements of said mobile power unit.
V.	Claims 32-34, drawn to an autonomous agricultural system including a drive-over assembly associated with said implement, wherein said drive-over assembly is configured to permit said mobile power unit to drive on top of said drive-over assembly to facilitate coupling of said implement to said mobile power unit.
VI.	Claims 35-36, drawn to an autonomous agricultural system including a connection assembly for facilitating connection between said implement and said mobile power unit, wherein said connection assembly includes a hitch point at which said implement is secured to said mobile power unit, wherein said connection assembly is configured such that a position of said hitch point is adjustable.

The inventions are distinct, each from the other because of the following reasons:

3.	Inventions I-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as shifting a position of said power supply in at least two dimensions with respect to said frame.  Subcombination II also has separate utility such as measuring loads on each of the one or more drive mechanisms. Subcombination III also has separate utility such as steering the autonomous agricultural system through the articulated coupling. Subcombination IV also has separate utility such as following behind said mobile power unit to modify ground soil to remove tracks formed in the ground soil by said drive elements of said mobile power unit. Subcombination V also has separate utility such as permitting said mobile power unit to drive on top of said drive-over assembly to facilitate coupling of said implement to said mobile power unit. Subcombination VI also has separate utility such as facilitating connection between said implement and said mobile power unit using a hitch point at which said implement is secured to said mobile power unit such that a position of said hitch point is adjustable. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-10 and 14-21 rejected under 35 U.S.C. 103 as being unpatentable over Ha (Korean Patent Publication # 10-2001517) in view of Matsumoto (Japanese Patent Publication # 06-023404).

Regarding claim 1, Ha discloses an autonomous agricultural system (abstract) comprising: 
a mobile power unit including a frame (10) and a power supply (solar cell 90, battery, and/or power generating unit 40) (figs 1-5, Paragraph 51, etc), 
an implement (attachments to mounting unit 50) releasably secured to said mobile power unit (abstract, figs 1-5, P32, 41, etc), 
wherein said mobile power unit is configured to transport said implement (figs 1-5, etc), and 
wherein said mobile power unit is further configured to provide power from said power supply to said implement (figs 1-3, P39, 41, 48, 27-51, etc).  
Ha fails to disclose that a position of said power supply is shiftable in at least two dimensions with respect to said frame of said mobile power unit.
In the same field of endeavor, Matsumoto discloses that a position of said power supply is shiftable in at least two dimensions with respect to said frame of said mobile power unit (fig 2, P17-19, etc: position of battery 26 is shiftable in two dimensions). 
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as taught by Matsumoto, in order to improve the stability of the system by adjusting the center of gravity of the power supply, mobile power unit, and/or agricultural system (fig 2, P17-19).

Regarding claim 2, Ha further discloses that said mobile power unit is autonomously controlled based on a location-determining element associated with said mobile power unit (P49, etc).  

Regarding claim 3, Ha further discloses that said location- determining element comprises a global-positioning system (GPS) (P49, etc).  

Regarding claim 4, Ha further discloses that said implement is an agricultural implement configured to modify the ground soil (P41, etc: tiller).  

Regarding claim 5, Ha further discloses that said implement comprises a tiller (P41, etc: tiller).  

Regarding claim 6, Ha further discloses that said tiller includes one or more rotary components, and wherein actuation of said rotary components provide tractive effort for the tiller (P41, etc).  

Regarding claim 7, Ha further discloses that said implement is an agricultural implement configured to apply material into or onto the ground soil (P41, etc: seeding machine).  

Regarding claim 8, Ha further discloses that the implement is a seeder configured to deposit seed into or onto the ground soil (P41, etc: seeding machine).  

Regarding claim 9, Ha further discloses that said implement is an agricultural implement configured to harvest crop from the ground soil (P41, etc: harvesting machine).  

Regarding claim 10, Ha further discloses that said mobile power unit is configured to support at least a portion of a weight of said implement (figs 1-3, etc).  

Regarding claim 14, Ha further discloses that said power supply comprises an electric generator or one or more batteries (P39, 48, 51, etc: both electric generator and battery disclosed).  

Regarding claim 15, Ha further discloses that said mobile power unit is configured to provide electrical power from said power supply to said implement (P39, 48, 51, etc).  

Regarding claim 16, Ha further discloses that said mobile power unit is configured to provide hydraulic power from said power supply to said implement (P39, 48, etc).  

Regarding claim 17, Ha further discloses that shifting of the position of said power supply is configured to optimize traction or soil compaction of said autonomous agricultural system (Matsumoto fig 2, P17-19, etc: shiftable to optimize traction).  

Regarding claim 18, Ha further discloses that said implement is releasably secured to said mobile power unit via a connection assembly (50, 12) (abstract, figs 1-5, P30, 32, 41), and wherein a position of said connection assembly is configured to be vertically shifted (P30, etc).
  
Regarding claim 19, Ha further discloses that said implement is releasably secured to said mobile power unit via a connection assembly (50, 12) (abstract, figs 1-5, P30, 32, 41), and wherein said connection assembly comprises a vertical pivot presenting an articulate coupling (P30, etc: implicit).

Regarding claim 20, Ha further discloses that said connection assembly (now interpreted to encompass more components than just the mounting unit 50) comprises a steering mechanism configured to steer said autonomous agricultural system (P20, 36, etc).

Regarding claim 21, Ha further discloses that said steering system comprises one or more steering cylinders, wherein said connection assembly additionally comprises an electric coupler configured to transfer electric power between said mobile power unit and said implement and a hydraulic coupler configured to transfer hydraulic power between said mobile power unit and said implement (P20, 36, etc).  

  
7.	Claims 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Ha (Korean Patent Publication # 10-2001517) in view of Matsumoto (Japanese Patent Publication # 06-023404), and further in view of Blackwell et al. (U.S. Patent # 1,0111,373).

Regarding claim 11, Ha fails to disclose that said mobile power unit comprises a drive mechanism including one or more tracks.  
In the same field of endeavor, Blackwell discloses that said mobile power unit comprises a drive mechanism including one or more tracks (col 23: 64 – col 24: 38, figs 54, 57, etc: a second unit 155 comprises tracks/wheels 157 and a tiller).  
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as taught by Blackwell, in order to improve traction and/or ability to travel over difficult terrain (col 23: 64 – col 24: 38, figs 54, 57).

Regarding claim 12, Ha fails to disclose that said implement comprises a drive mechanism including one or more tracks.  
In the same field of endeavor, Blackwell discloses that said implement comprises a drive mechanism including one or more tracks (col 23: 64 – col 24: 38, figs 54, 57, etc: a second unit 155 comprises tracks/wheels 157 and a tiller).  
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as taught by Blackwell, in order to improve traction and/or ability to travel over difficult terrain (col 23: 64 – col 24: 38, figs 54, 57).

Regarding claim 13, Ha fails to disclose a track removal component configured to follow behind said mobile power unit to modify the ground soil to remove tracks created by the drive mechanisms of said mobile power unit or said implement.  
In the same field of endeavor, Blackwell discloses a track removal component configured to follow behind said mobile power unit to modify the ground soil to remove tracks created by the drive mechanisms of said mobile power unit or said implement (col 23: 64 – col 24: 38, figs 54, 57, etc: a second unit 155 comprises tracks/wheels 157 and a tiller).  
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as taught by Blackwell, in order to reduce damage to the terrain (col 23: 64 – col 24: 38, figs 54, 57).


8.	Claims 18-22 rejected under 35 U.S.C. 103 as being unpatentable over Ha (Korean Patent Publication # 10-2001517) in view of Matsumoto (Japanese Patent Publication # 06-023404), and further in view of Langen et al. (U.S. Patent # US 4,944,354).

Regarding claim 18, Ha further discloses that wherein said implement is releasably secured to said mobile power unit via a connection assembly (50, 12) (abstract, figs 1-5, P30, 32, 41), and wherein a position of said connection assembly is configured to be vertically shifted (P30, etc).
In the same field of endeavor, Langen also discloses that a position of said connection assembly is configured to be vertically shifted (col 6: 60 – col 8: 42, figs 6-7, etc: an implement 4 is releasably secured to a tractor rear 1 via a coupling device 3).
It would have been obvious before the effective filing date of the claimed invention for Ha to do so, as taught by Ha and/or Langer, in order to increase the movement range of the implements (col 6: 60 – col 8: 42, figs 6-7).
  
Regarding claim 19, Ha further discloses that said implement is releasably secured to said mobile power unit via a connection assembly (50, 12) (abstract, figs 1-5, P30, 32, 41), and wherein said connection assembly comprises a vertical pivot presenting an articulate coupling (P30, etc: implicit).
In the same field of endeavor, Langen also discloses that said connection assembly comprises a vertical pivot presenting an articulate coupling (col 6: 60 – col 8: 42, figs 6-7, etc: an implement 4 is releasably secured to a tractor rear 1 via a coupling device 3).
It would have been obvious before the effective filing date of the claimed invention to modify Ha to do so, as suggested by Ha and/or taught by Langer, in order to increase the movement range of the implements (col 6: 60 – col 8: 42, figs 6-7).

Regarding claim 20, Ha further discloses that said connection assembly (now interpreted to encompass more components than just the mounting unit 50) comprises a steering mechanism configured to steer said autonomous agricultural system (P20, 36, etc).

Regarding claim 21, Ha further discloses that said steering system comprises one or more steering cylinders, wherein said connection assembly additionally comprises an electric coupler configured to transfer electric power between said mobile power unit and said implement and a hydraulic coupler configured to transfer hydraulic power between said mobile power unit and said implement (P20, 36, etc).  

Regarding claim 22, Ha fails to disclose that said implement is releasably secured to said mobile power unit via an automated coupling process.
In the same field of endeavor, Langen also discloses that said implement is releasably secured to said mobile power unit via an automated coupling process (col 6: 60 – col 8: 42, figs 6-7, etc: an implement 4 is releasably secured to a tractor rear 1 via an automated coupling process).
It would have been obvious before the effective filing date of the claimed invention for Ha to do so, as taught by Langer, in order to increase the ease and/or reliability of the coupling process (col 6: 60 – col 8: 42, figs 6-7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
May 7, 2022